DETAILED ACTION
This action is responsive to the Application filed on 07/26/2018. Claims 1-20 are pending in the case. Claims 1 (system), 9 (method), and 17 (system) are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510, 515, 520, 530 in FIG 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objections
Claims 2-8 are objected to for reciting “A computing system according to Claim…” where “[[A]] The computing system according to Claim…” was perhaps intended.
The method according to Claim…” was perhaps intended.
Claims 18-20 are objected to for reciting “A system according to claim 17…” where “[[A]] The system according to claim 17…” was perhaps intended.
Claim 18 is further objected to for reciting “…each of the one or more images of a body associated with other data indicating at least one of: age, family history, blood values, and DICOM image header information of the body, and” where “…wherein each of the one or more images of a body is associated with other data indicating at least one of: age, family history, blood values, and DICOM image header information of the body[[,]]; and” was perhaps intended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a training architecture to train the artificial neural network to output a predicted health status, the training based on the one or more images and determined future health status of each body in claim 17 (which appears to be broadly described in [0030-0034] and FIG 4 as a back-propagation neural network where the future health status is used to adjust weights (via total loss function as is known in the art) assigned to a previously trained ANN, although the disclosure makes clear this is not limiting).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 11, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 3, the claim recites “wherein acquisition of the one or more images of each of the plurality of bodies comprises acquisition of in vivo or other data indicating at least one of age, family history, blood values, and DICOM image header information of each of the plurality of bodies, and wherein the training is based on the one or more images, determined future health status, and the in vivo or other data of each body”. Parent claim 1 recites “acquire one or more images of each of a plurality of bodies, each of the images associated with an acquisition time …the training based on the one or more images and a determined future health status of each body.”
The “in vivo or other data” is not claimed as images, nor are all the indications (age, family history, blood values) necessarily data that would be associated with an “image” (unlike DICOM image header information). It is not clear whether Applicant intended the acquisition of claim 3 to be an acquisition at the same time as the images were acquired or an additional acquisition of data occurring at some later time; and further whether the images should or should not be associated with the data (regardless of when it was acquired).
Further, as parent claim 1 already trains the neural network using the one or more images and determined future health status, it is not clear as claimed whether the same neural network is now being subsequently trained with additional information, if the training is intended to result in a different neural network (e.g. compare FIG 1 with FIG 5 in disclosure), or if Applicant intended the claim to be interpreted as “wherein the training [of claim 1] is further based on the in vivo or other data.”
The entirety of the disclosure related to this subject matter, other than the claims themselves is [0035] FIG. 5 illustrates architecture 500 according to some embodiments. Architecture 500 is similar to architecture 100 except for the addition of training data 525. Training data 525 may comprise data correlated with the images of each patient 0-n. This data may comprise any in-vitro or in-vivo data corresponding to a patient or to an image, such as but not limited to age, family history, blood values at imaging time, and DICOM image header information. Including data 525 in the training process may improve the predictive ability of the learned function.
FIG 5 appears to include a black box training system 515, however there is no example or description of how the additional training data 525 is applied in the training system; unlike the combination of FIG 1/FIG 4 as explained in [0030]).
Regarding dependent claims 7, 11, 15, the claims recite similar limitations and are rejected under similar rationale based on their respective dependencies to claims 1/6, 9, 9/14.
Appropriate clarification is required. For purposes of consideration of art in the rejections below, it is assumed that before any training of the neural network is performed, some additional data is correlated with one or more images (or time-series images) for each patient and the additional, correlated data is included with the one or more images as the initial input for training.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-7, 9, 11-15, 17-19 are rejected under 35 USC 102(a)(1) as unpatentable over CORRADO et al. (Pub. No.: US 2017/0032243 A1).
Regarding claim 1, CORRADO teaches the computing system comprising: a storage system; and one or more processors to execute processor-executable process steps stored on the storage system (e.g. FIG 1, [0022] healthcare analysis system 100 implemented as computer programs on one or more computers; FIG. 9 is a flow diagram of an example process for training a recurrent neural network (RNN) to generate future condition scores) to cause the computing system to (train and use a recurrent neural network using temporal sequences of health data):
acquire one or more images of each of a plurality of bodies, each of the images associated with an acquisition time ([0099] system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps; temporal sequences are described at: [0023] receives temporal sequences [0024] which indicate health-related data at each of multiple time steps for a given patient [0026] health events include health-related images, e.g. X-Ray or other diagnostic images);
for each body, determine a future health status of the body, the future health status of the body being a health status of the body at a time after the acquisition time of the one or more images of the body ([0099] system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps; temporal sequences are described at: [0023] receives temporal sequences [0024] which indicate health-related data at each of multiple time steps for a given patient; the most-recently occurring health event is the health event at the last time step in the sequence, interpreting “future health status” as the most-recently occurring health condition in the training data);
train an artificial neural network to output a predicted health status, the training based on the one or more images and a determined future health status of each body ([0099] The system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps {i.e. the temporal sequences with at least image data and future health data} [0101] system trains the one or more recurrent neural network layers, the logistic regression nodes, and, optionally, the output layer on the labeled training sequences (step 504) including the parameters of the RNN layers; note [0037] The recurrent neural network 110 can be trained on training sequences using conventional machine learning training techniques, e.g., a backpropagation through time training technique) and
use the trained artificial neural network to output a first predicted health status of a first body based on a first one or more images of the first body ([0023] health analysis system 100 receives temporal sequences and generates health analysis data from the received temporal sequences by processing the temporal sequences using a recurrent neural network 110…generate health analysis data 122 from the temporal sequence 102 [0029] the network output for the temporal sequence 102 includes … a set of future condition scores 114.. [0044] healthcare analysis engine 120 receives the network output for the temporal sequence 122 and generates health analysis data 122 for the temporal sequence 102 and provides the health analysis data 122 for presentation to a user, e.g., to a doctor treating a patient corresponding to the temporal sequence 102. Generally, the health analysis data 122 is data that characterizes future events that may be associated with the temporal sequence 102, i.e., health events or other events that may occur after the current last health event in the temporal sequence 102. [0047] In implementations where the neural network output for the temporal sequence 102 includes future condition scores 114, the health analysis engine 120 generates health analysis data 122 that characterizes the scores for the conditions.).
Regarding dependent claim 3, incorporating the rejection of claim 1, CORRADO further teaches wherein acquisition of the one or more images of each of the plurality of bodies comprises acquisition of in vivo or other data indicating at least one of age, family history, blood values, and DICOM image header information of each of the plurality of bodies, and wherein the training is based on the one or more images, determined future health status, and the in vivo or other data of each body (note that only one example of “other data” must be shown when recited in the alternative; see [0026] which is describing the health data in a temporal sequence for the health events identified in the temporal sequences received by the healthcare analysis system 100 can include one or more of symptoms, tests, test results, diagnoses, medications, outcomes in addition to health related images, health documents, free-form doctor notes).
Regarding dependent claim 4, incorporating the rejection of claim 1, CORRADO further teaches wherein the future health status of each body is either a first value or a second value (multiple conditions and diagnosis at different times are possible in each temporal sequence used for training), and wherein the predicted health status is a likelihood of the first value and a likelihood of the second value ([0047] In implementations where the neural network output for the temporal sequence 102 includes future condition scores 114, the health analysis engine 120 generates health analysis data 122 that characterizes the scores for the conditions).
Regarding dependent claim 5, incorporating the rejection of claim 1, CORRADO further teaches wherein the future health status of each body is one of a plurality of values (multiple conditions and diagnosis at different times are possible in each temporal sequence used for training), and wherein the predicted health status comprises likelihoods of each of the plurality of values ([0047] In implementations where the neural network output for the temporal sequence 102 includes future condition scores 114, the health analysis engine 120 generates health analysis data 122 that characterizes the scores for the conditions).
Regarding dependent claim 6, incorporating the rejection of claim 1, CORRADO further teaches wherein the one or more images of each body comprises time-series image data ([0026] each temporal sequence of health event data includes medical images).
Regarding dependent claim 7, incorporating the rejection of claim 6, CORRADO further teaches, wherein acquisition of the one or more images of each of the plurality of bodies comprises acquisition of in vivo or other data indicating at least one of age, family history, blood values, and DICOM image header information of each of the plurality of bodies, and wherein the training is based on the one or more images, determined future health status, and the in vivo or other data of each body (note that only one example of “other data” must be shown when recited in the alternative; see [0026] which is describing the health data in a temporal sequence for the health events identified in the temporal sequences received by the healthcare analysis system 100 can include one or more of symptoms, tests, test results, diagnoses, medications, outcomes in addition to health related images, health documents, free-form doctor notes).
Regarding claim 9, CORRADO similarly teaches the method comprising:
acquiring one or more images of each of a plurality of bodies, each of the images associated with an acquisition time ([0099] system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps; temporal sequences are described at: [0023] receives temporal sequences [0024] which indicate health-related data at each of multiple time steps for a given patient [0026] health events include health-related images, e.g. X-Ray or other diagnostic images;
for each body, determining a future health status of the body, the future health status of the body being a health status of the body at a time after the acquisition time of the one or more images of the body ([0099] system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps; temporal sequences are described at: [0023] receives temporal sequences [0024] which indicate health-related data at each of multiple time steps for a given patient; the most-recently occurring health event is the health event at the last time step in the sequence, interpreting “future health status” as the most-recently occurring health condition in the training data); and
training an artificial neural network to output a predicted health status, the training based on the one or more images and determined future health status of each body ([0099] The system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps {i.e. the temporal sequences with at least image data and future health data} [0101] system trains the one or more recurrent neural network layers, the logistic regression nodes, and, optionally, the output layer on the labeled training sequences (step 504) including the parameters of the RNN layers; note [0037] The recurrent neural network 110 can be trained on training sequences using conventional machine learning training techniques, e.g., a backpropagation through time training technique).
Regarding dependent claim 11, incorporating the rejection of claim 9, CORRADO further teaches wherein acquiring the one or more images of each of the plurality of bodies comprises acquiring in vivo or other data indicating at least one of: age, family history, blood values, and DI COM image header information of each of the plurality of bodies, and wherein the training is based on the one or more images, determined future health status, and the in vivo or other data of each body (note that only one example of “other data” must be shown when recited in the alternative; see [0026] which is describing the health data in a temporal sequence for both training and subsequent analysis: the health events identified in the temporal sequences received by the healthcare analysis system 100 can include one or more of symptoms, tests, test results, diagnoses, medications, outcomes in addition to health related images, health documents, free-form doctor notes).
Regarding dependent claim 12, incorporating the rejection of claim 9, CORRADO further teaches wherein the future health status of each body is either a first value or a second value (multiple conditions and diagnosis at different times are possible in each temporal sequence used for training), and wherein the predicted health status is a likelihood of the first value and a likelihood of the second value ([0047] In implementations where the neural network output for the temporal sequence 102 includes future condition scores 114, the health analysis engine 120 generates health analysis data 122 that characterizes the scores for the conditions).
Regarding dependent claim 13, incorporating the rejection of claim 9, CORRADO further teaches wherein the future health status of each body is one of a plurality of values (multiple conditions and diagnosis at different times are possible in each temporal sequence used for training), and wherein the predicted health status comprises likelihoods of each of the plurality of values ([0047] In implementations where the neural network output for the temporal sequence 102 includes future condition scores 114, the health analysis engine 120 generates health analysis data 122 that characterizes the scores for the conditions).
Regarding dependent claim 14, incorporating the rejection of claim 9, CORRADO further teaches wherein the one or more images of each body comprises time-series image data ([0026] each temporal sequence of health event data includes medical images).
Regarding dependent claim 15, incorporating the rejection of claim 14, CORRADO further teaches wherein acquiring the one or more images of each of the plurality of bodies comprises acquiring other data indicating at least one of: age, family history, blood values, and DI COM image header information of each of the plurality of bodies, and wherein the training is based on the one or more images, determined future health status, and the other data of each body (note that only one example of “other data” must be shown when recited in the alternative; see [0026] which is describing the health data in a temporal sequence for both training and subsequent analysis: the health events identified in the temporal sequences received by the healthcare analysis system 100 can include one or more of symptoms, tests, test results, diagnoses, medications, outcomes in addition to health related images, health documents, free-form doctor notes).
Regarding claim 17, CORRADO teaches the system comprising:
an artificial neural network (recurrent neural network 110 );
stored data comprising one or more images of each of a plurality of bodies, each of the images associated with an acquisition time, and each of the one or more images associated with a body being also associated with a future health status of the body, the future health status being a health status of the body at a time after the acquisition times of the one or more images of the body (([0099] The system obtains labeled training sequences (step 502). Each of the obtained training sequences is a sequence of inputs at each of multiple time steps {i.e. the temporal sequences with at least image data and future health data as explained in [0023-0026] and discussed in earlier rejections}); and
a training architecture to train the artificial neural network to output a predicted health status, the training based on the one or more images and determined future health status of each body ([0101] system trains the one or more recurrent neural network layers, the logistic regression nodes, and, optionally, the output layer on the labeled training sequences (step 504) including the parameters of the RNN layers; note [0037] The recurrent neural network 110 can be trained on training sequences using conventional machine learning training techniques, e.g., a backpropagation through time training technique; see also [0106-0111] for general structural details like processing hardware, memory, program storage).
Regarding dependent claim 18, incorporating the rejection of claim 17, CORRADO further teaches each of the one or more images of a body associated with other data indicating at least one of: age, family history, blood values, and DICOM image header information of the body, and wherein the training is based on the one or more images, determined future health status, and the other data of each body.
Regarding dependent claim 19, incorporating the rejection of claim 17, CORRADO further teaches wherein the future health status of each body is one of a plurality of values, and wherein the predicted health status comprises likelihoods of each of the plurality of values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10 are rejected under 35 USC 103 as unpatentable over CORRADO in view of Applicant Admitted Prior Art (AAPA).
Regarding dependent claim 2, incorporating the rejection of claim 1, while CORRADO determines parameters of the trained neural network (see e.g. [0101]) and in at least one embodiment can expose those parameters (the network internal state; see e.g. [0029]) where the recurrent neural network can include [0029] one or more other kinds of neural network layers, e.g., feedforward layers, e.g., fully-connected layers, convolutional layers, pooling layers, regularization layers, and so on, nonetheless CORRADO may not be relied upon to explicitly describe the one or more processors to further execute processor-executable process steps stored on the storage system to cause the computing system to output parameter values of trained convolutional kernels of the trained artificial neural network to a second computing system precisely as claimed.  
CORRADO does make clear that the training [0098] and use [0022] of the neural network may be performed by a system of one or more computers located in one or more locations. Thus, in an instance where the training occurs at a first computer, but the use occurs at a second computer, there must exist some mechanism for the first computer to provide the trained neural network to the second computer.
This is precisely the intent of this limitation: to provide (deploy) the function of the neural network to a second computing system, using an admitted known deployment technique (see disclosure as originally filed [0024] trained artificial neural network 110 implements a function. The function may be characterized as a set of parameter values associated with each network node. In one example, the function is represented by parameter values for kernels of a fully convolutional network. The function (e.g., embodied in parameter values of trained convolutional kernels) may be deployed as is known in the art to an external system such as system 200 of FIG. 2).
As Applicant admits the function (e.g. the parameter values of trained convolutional kernels) may be deployed as is known in the art, it would have been simply obvious to one having ordinary skill at the time the invention was effectively filed to have used the admitted deployment of the neural network parameters to transfer the function of a neural network taught in CORRADO that was trained at a first computer for use as taught in CORRADO at a second computer.
Regarding dependent claim 10, incorporating the rejection of claim 9, CORRADO in view of AAPA further teaches outputting parameter values of trained convolutional kernels of the trained artificial neural network (e.g. for use at a second machine after training is performed at a first machine) as discussed in the rejection of claim 2.
Claims 8, 16, and 20 are rejected under 35 USC 103 as unpatentable over CORRADO in view of BRUIJNE, Marleen (Machine learning approaches in medical image analysis: From detection to diagnosis. Medical Image Analysis 33 (2016) 94–97. ©2016 Elsevier B.V. http://dx.doi.org/10.1016/j.media.2016.06.032).
Regarding dependent claim 8, incorporating the rejection of claim 1, CORRADO does not appear to expressly disclose using identical language wherein each of the one or more images depicts a first body region and not a second body region, and wherein the determined future health statuses are associated with the second body region.
The entirety of written description for this limitation may be found in the disclosure as originally filed [0018] In some embodiments, past image data 120 of images depict one body region and health status data 130 is associated with disease of another body region. For example, the quality and quantity of belly fat, as determined by abdominal CT imaging, has been linked to the risk of developing a cardiovascular disease, and bone density/osteoporosis has been linked with chronic obstructive pulmonary disease.
Thus, the intention of this limitation appears to be directed to obtaining training examples which are indicative of a possible correlation between a training image and future health status where the future health status might not have been immediately derived from the using machine learning in medical image analysis is known.
For example, BRUIJNE explains in § 1 Introduction (emphasis added): Supervised quantification approaches can not only assist in diagnosis, but are also increasingly used to predict future dis-ease onset or progression. Models are then trained on data from longitudinal studies in which the disease status years after the acquisition of the baseline image is known. For example at Eras- mus MC, Achterberg et al. (2014) showed that hippocampal shape classification in a healthy elderly population is predictive of on-set of dementia symptoms up to ten years later. van Engelen et al. (2014) used multivariate sparse Cox regression to take time to event into account in the model and found that changes in plaque texture and volume in ultrasound images of the carotid artery could predict future vascular events better than traditional risk fac-tors could.
Additional references are provided with this Office action showing other examples of identifying correlations between imaging of a first body region with a disease of a second body region including:
BRITTON et al. Body Fat Distribution, Incident Cardiovascular Disease, Cancer, and All-Cause Mortality. 2013 by the American College of Cardiology Foundation. Vol. 62, No. 10, 2013. https://doi.org/10.1016/j.jacc.2013.06.027. 5 pages.
ROMME et al. CT-measured bone attenuation in patients with chronic obstructive pulmonary disease: Relation to clinical features and outcomes. JBMR Volume28, Issue 6 June 2013. Pages 1369-1377. https://doi.org/10.1002/jbmr.1873 .
As it has been known to use machine learning as taught in BRUJNE to look for such correlations, it would have been obvious to one having ordinary skill in the art of medical imaging at the time the invention was effectively filed to have tried training the neural network taught in CORRADO (which is an example of machine learning) with each of the one or more images depicts a first body region and not a second body region, and wherein the determined future health statuses are associated with the second body region for the purpose of training the neural network to predict correlations, which is a technique which is clearly known in the art of medical research.
Regarding dependent claim 16 (20), incorporating the rejection of claim 9 (17), as explained above, CORRADO cannot be relied upon to explicitly disclose wherein each of the one or more images depicts a first body region and not a second body region, and wherein the determined future health statuses are associated with the second body region. However, as investigating correlations using machine learning is a known medical research technique (as explained in the rejection of claim 8), it would have been obvious to one having ordinary skill in the art of medical imaging at the time the invention was effectively filed to have tried training the neural network taught in CORRADO (which is an example of machine learning) with each of the one or more images depicts a first body region and not a second body region, and wherein the determined future health statuses are associated with the second body region for the purpose of training the neural network to predict correlations, which is a technique which is clearly known in the art of medical research.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
LITGENS et al. A survey on deep learning in medical image analysis. Medical Image Analysis 42 (2017) 60–88. ©2017 Elsevier B.V. http://dx.doi.org/10.1016/j.media.2017.07.005.

US Patent No. 5,839,438 Neural network for diagnosing patients’ medical conditions
US 20190180441 A1 train fundus images to predict future health risks
US 20190180882 A1 predicting future health condition using time series health data
US 20190261938 A1 FIG 1 is relevant to application FIG 8 (not claimed)
US 20190272922 A1 train neural network with past clinical data over time to generate prediction for progression
US 20190286990 A1 FIG 10 shows plurality of dx with probability
US 20050010106 A1 see abstract and [0256]
US 20190348178 A1 generating a data model of a patient in order to predict candidate diagnosis and simulate response to candidate treatments

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Amy M Levy/Primary Examiner, Art Unit 2179